Citation Nr: 0923916	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected inflammatory papulocystic 
acne with scarring (also referred to herein simply as acne).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 until 
November 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

The April 2005 rating decision also granted the Veteran's 
claim for Dependents' Educational Assistance and continued 
the 70 percent disability rating for the Veteran's service-
connected post traumatic stress disorder (PTSD).  The Veteran 
filed a notice of disagreement with the PTSD decision in 
December 2005.  The RO granted a 100 percent disability 
rating in a January 2006 rating decision; this was a full 
grant of that claim and it is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted service connection for acne vulgaris 
in an October 1985 Board decision.  The Veteran's service-
connected acne is currently rated as 10 percent disabling.  
The Veteran contends that his acne has worsened and that he 
should be awarded a higher rating therefor.  

The Veteran was provided a VA examination for skin diseases, 
other than scars, in April 2005.  However, the VA examination 
did not provide adequate findings to allow for the rating of 
the Veteran's disability.  Specifically, the April 2005 VA 
examination did not provide information necessary to evaluate 
the Veteran's claim under Diagnostic Code 7828 for rating 
acne, including as to the type of acne the Veteran has and to 
what extent it covers his face and neck.
 
Additionally, it did not provide adequate information to 
evaluate his disability under Diagnostic Code 7800, 
disfigurement of the head, face, or neck, as the examination 
did not include scar measurements or discuss all the 
characteristics of disfigurement for rating purposes.

The Board also notes that the last VA examination was in 
April 2005, and that the Veteran has reported that his 
condition has worsened since that time.  In view of the fact 
that more than four years have passed since the examination, 
the Board finds that a new examination is warranted.  Indeed, 
the Board points out that it has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his disability.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43,186 (1995).

VA outpatient treatment records have also been associated 
with the claims file; however, the most recent records 
associated are from 2005.  The RO should determine if more 
any additional records should be obtained and associated with 
the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding VA medical records 
should be obtained and associated with 
the claims file.

2.  The Veteran should be provided an 
appropriate VA examination by an 
appropriate medical professional to 
determine the current extent and 
severity of his inflammatory 
papulocystic acne with scarring.  

The examiner's findings should also 
specifically include determinations of 
whether the Veteran has superficial 
acne (comedones, papules, pustules, 
superficial cysts) or deep acne (deep 
inflamed nodules and pus-filled cysts).  
The examiner should also determine the 
locations of any acne located on the 
Veteran's body.  If the Veteran has 
acne on his face and neck, the examiner 
should determine what percentage of the 
face and neck is affected.

The examiner should also determine the 
extent the Veteran might be subject to 
disfigurement, including whether the 
Veteran displays visible or palpable 
tissue loss and/or gross distortion or 
asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or any characteristics 
of disfigurement.  The examiner should 
also note any characteristics of 
disfigurement evident, caused by his 
acne, including any: (1) scars 5 or 
more inches (13 or more cm.) in length; 
(2) scars at least one-quarter inch 
(0.6 cm.) wide at widest part; (3) 
surface contour of scars elevated or 
depressed on palpation; (4) scars 
adherent to underlying tissue; (5) skin 
hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying 
soft tissue missing in an area 
exceeding six square inches (39 sq. 
cm.); and (8) skin indurated and 
inflexible in an area exceeding six 
square inches (39 sq. cm.).

If possible, the examiner should also 
consider any additional functional loss 
on use due to pain on motion or due to 
flare-ups and any marked interference 
with employment due to his disability.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

	3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




